DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 Response to Arguments
Priority
Applicant’s arguments, filed 07/19/2021, with respect to the rejections under 35 U.S.C. have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 have been withdrawn. The Examiner notes that there is no record to the 14/294226 application in the requisite continuity areas of the instant application. The Examiner does see the reference to 14/294266 in the ADS filed 07/19/2021, but this information does not appear to have been properly recorded in the system. The Examiner will forward this application to the proper office for review/correction. 
101
Applicant argues that, “By storing the available routes in the consolidated storage, the server need not repeat the process of dynamically generating available
routes for subsequent requests, which reduces computer processing time. This is not a general purpose computer that accomplishes this”. The Examiner disagrees.  The reduction in computer processing time comes from the storage capabilities of a general-purpose computer. i.e. (processor), rather than the patented method itself. The processor is merely being used as a tool to implement the abstract idea. 
Applicant further argues that the claims improve the functioning of a computer. The Examiner disagrees. The improvement that Applicant refers to is a business improvement. An improvement to the process of storing information. This is not a technological improvement to the actual additional elements i.e. the server, processor, memory, template, medium or product.  Further, Applicant’s specification only makes mention of the supposed improvement in para. 32 of the original specification as filed.  
[032] In one embodiment, rules for dynamically generating routes in the Flight
and Routings module are maintained by exception in order to influence the generated routes.There may be two categories for maintaining the rules: Pre-processing rules, which are defined by Routing generation attributes; and Post processing rules, which are defined by Template routings for an airport pair and/or Sort order of generated routings. After the normal routings are generated for cargo, an additional separate search may be completed for routings that use one or more truck segments, except that truck-to-truck connections may be disallowed. This may allow routings with longer elapsed times to be efficiently generated. Once a constructed route is at the country of destination, the connection possibilities that takes it out of the country to reach the airport of destination are not considered to avoid customs complications.
See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology"). Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite executing, receiving, assigning, limiting identifying, sorting and booking limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations executing, receiving, assigning, limiting identifying, sorting and booking under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “server, processor, memory, template, medium and product”, nothing in the claim element precludes the step from practically being sales activities or behaviors.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “server, processor, memory, medium, template and product”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
mere instructions to apply the exception using a generic computer component- (non-transitory computer readable medium, server, processor, memory, LMS and product)
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(template)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a 
Dependent claims 2-5, 7-10 and 12-15 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-5 and 7-20 are not patent eligible.	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628